Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The rejections to claims 1, 3-4, 9-10, 12, 14-15 and 21-22 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendments.
The rejections to claims 1, 3-4, 9-10, 12 and 14-15 under 35 U.S.C. 103 are now withdrawn in view of the claim amendments.

Allowable Subject Matter
Claims 1, 3-4, 9-10, 12 and 14-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitation recited in claims 1 and 12 in regard to the feature of “switching from the first filter to the second filter takes less than two seconds”, in combination with other claim elements, is not taught or disclosed in the prior arts.
Dependent claims 3-4, 9-10 and 14-15 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793